   Case 7:20-mc-00012-EKD Document 7 Filed 07/13/20 Page 1 of 4 Pageid#: 58



                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

 In re:                              )                 Case No. 18-71461
                                     )                 Chapter 11
 THERMASTEEL, INC.,                  )
                                     )
    Debtor.                          )
 ___________________________________ )
                                     )                 Case No. 7:20-mc-00012
 TULIP THERMASTEEL, LLC,             )
                                     )                 By: Elizabeth K. Dillon
    Plaintiff,                       )                     United States District Judge
                                     )
 v.                                  )
                                     )
 THERMASTEEL, INC.,                  )
                                     )
    Defendant.                       )

                          MEMORANDUM OPINION AND ORDER

          This matter is before the court on Thermasteel, Inc.’s motion to withdraw the reference

of Tulip Thermasteel, LLC v. Thermasteel, Inc., Adversary Case No. 20-07004, from

bankruptcy court (Tulip Thermasteel adversary complaint). Almost a year ago, the court

granted Thermasteel’s motion to withdraw a separate adversary proceeding it had brought

against Tulip Thermasteel and other defendants. See Thermasteel, Inc., et al. v. Tulip

Thermasteel, LLC, et al., Case No. 7:19-cv-00492 (Thermasteel adversary complaint). That

case remains pending.

          The court held a hearing on Thermasteel’s motion to withdraw on June 2, 2020. (Dkt.

No. 4.) The court directed the parties to submit supplemental briefing, which was received on

June 16, 2020. (Dkt. Nos. 5, 6.)

          For the reasons stated below, Thermasteel’s motion will be denied. The interests of

judicial economy favor resolution of the Tulip Thermasteel adversary complaint in bankruptcy

court.
   Case 7:20-mc-00012-EKD Document 7 Filed 07/13/20 Page 2 of 4 Pageid#: 59



                                       I. BACKGROUND

       The ongoing litigation between Thermasteel and Tulip Thermasteel relates to Tulip

Thermasteel’s $1.9 million-dollar loan to Thermasteel in 2016 and Tulip Thermasteel’s attempt

to foreclose on Thermasteel’s property after Thermasteel defaulted on the loan. In response to

those efforts, Thermasteel filed a lawsuit in state court and sought an injunction to prevent the

foreclosure.

       Progress in the state court action was thwarted when Thermasteel filed for bankruptcy

in December 2018. Later, on April 16, 2019, Thermasteel filed an adversary proceeding

against Tulip Thermasteel, Robert W. Day, and R.W. Day & Associates, Inc. The Thermasteel

adversary complaint included state law tort claims on behalf of Thermasteel and its principal

officer, Adi Ben-Senior. The court granted Thermasteel’s motion to withdraw the reference of

the Thermasteel adversary complaint on July 10, 2019. After a series of amendments, the

Thermasteel adversary complaint now includes the following claims: (1) fraud in the

inducement (against Day and R.W. Day & Associates); (2) fraud in the inducement (against

Day and Tulip Thermasteel); (3) interference with a business expectancy (against Day and

Tulip Thermasteel); (4) interference with business contracts (against Day and Tulip

Thermasteel); (5) civil conspiracy (against all defendants); and (6) business conspiracy (against

all defendants).

       Tulip Thermasteel filed its adversary complaint against Thermasteel on January 14,

2020. In the Tulip Thermasteel adversary complaint, Tulip Thermasteel seeks a determination

as to the validity, priority, or extent of Tulip Thermasteel’s liens against the real and personal

property of Thermasteel and the amount of the underlying balances owed under the two

promissory notes secured by Tulip Thermasteel’s liens.



                                                 2
   Case 7:20-mc-00012-EKD Document 7 Filed 07/13/20 Page 3 of 4 Pageid#: 60



                                          II. ANALYSIS

        Courts consider six factors in determining whether to withdraw a reference from

bankruptcy court: (1) whether the proceeding is core or non-core; (2) the uniform

administration of bankruptcy law; (3) the promotion of judicial economy; (4) the efficient use

of the parties’ resources; (5) the reduction of forum shopping; and (6) the preservation of the

right to a jury trial. Lattea v. Vanderbilt Mortg. & Fin., Inc., Civil Action No. 3:19-0375, 2020

WL 103340, at *4 (S.D. W. Va. Jan. 8, 2020).

        First and foremost, Tulip Thermasteel’s request to determine the validity, extent, or

priority of its liens is a core proceeding. 28 U.S.C. § 157(b)(2)(K). This factor weighs against

withdrawal of the reference. See In re First Nat’l Bancshares, Inc., C/A No. 7:12-3441-TMC,

2014 WL 108372, at *5 (D.S.C. Jan. 10, 2014); In re Minor Family Hotels, LLC, No. 1:10-

MC-00052, 2010 WL 5141342, at *3 (W.D. Va. Dec. 10, 2010) (“[I]t is a more efficient use of

the parties’ and court’s resources to withdraw the reference from the bankruptcy court where

the proceedings are non-core.”).

        Regarding the promotion of judicial economy, Thermasteel argues that count one of

Tulip Thermasteel’s adversary complaint, seeking a declaratory judgment as to the validity,

priority, and extent of its liens, is identical to the relief sought on count seven in the

Thermasteel adversary complaint. But this claim is not included in the second amended

complaint, the operable pleading in the Thermasteel adversary complaint. While there may be

some overlap between the facts underlying the tort claims in Thermasteel’s adversary

complaint and the claim for lien priority in Tulip Thermasteel’s adversary complaint, the legal

issues in these two actions are distinct. The court also notes that there are additional parties in

the Thermasteel adversary complaint that are not parties to the Tulip Thermasteel adversary

complaint. See, e.g., In re Miner Family Hotels LLC, 2010 WL 5141342, at *4 (denying

                                                  3
   Case 7:20-mc-00012-EKD Document 7 Filed 07/13/20 Page 4 of 4 Pageid#: 61



motion to withdraw because “the only parties that are involved in both the Virginia Lien

Action and the other two actions are Debtor and Lender,” and “[a]t its root, efficiency derives

from common issues of fact and law, of which there are too few among these actions to justify

withdrawal of the reference and subsequent consolidation”). Furthermore, judicial economy

favors denying the motion to withdraw because it seems likely, as Tulip Thermasteel argues,

that the bankruptcy court can resolve this action more quickly than it could be resolved in the

district court.

        As to the remaining factors, the prevention of forum shopping is a relevant concern

because of Thermasteel’s litigation history—filing suit in state court, then filing for

bankruptcy, then filing an adversary proceeding and moving to withdraw the reference.

Indeed, the Thermasteel adversary complaint has lacked progress in the year since the

reference was withdrawn. While Thermasteel denies forum shopping, Thermasteel’s litigation

conduct suggests that it is shifting this dispute from forum to forum to stave of foreclosure as

long as possible.

        In sum, the relevant factors weigh decisively against withdrawing the reference of this

core bankruptcy proceeding.

                                       III. CONCLUSION

        For the foregoing reasons, it is HEREBY ORDERED that Thermasteel’s motion to

withdraw the reference (Dkt. No. 1) is DENIED.

Entered: July 13, 2020

                                              /s/ Elizabeth K. Dillon
                                              United States District Judge




                                                 4
